Title: To John Adams from John Bondfield, 6 May 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 6 May 1780
     
     The Spirritted resolves of the Dutch alters the Face of the War. Russia and Holland with the other Northern Powers that will naturaly Acceed to the Confederacy will either bring on the said Confederate Nations to declare open War or by their protection defend their Trade from interuption and thereby procure the means to prolong the War. England appears to have divided her Naval Force into divissions which must greatly reduce her Consequence in the Channel. By the recapitulation of their Navy they will not have for their grand Fleet upwards of Forty Sail. Graves in all probability will be orderd to follow Monsr. De Ternay as Walsingham will otherways be so inferior as only to consult the means to preserve himself. These Westerly Winds is a cruel retard if the French Fleet are intended for Quebec they will be very late to get up the River St. Laurence they ought at this day to be in the Gulph of St. Laurence, some invisable Imp cloggs the Wheels. All is not clear to Day, the day the Marquis de Lafayette Embarked the Fleet should have been ready. Lord North appears upon the decline the Opossion carey all before them. Monsr. Stormont may meet with a fall he dont stand on solid Ground but if the War is to be continued it is better they remain than the reins to change hands.
     The Spanish Armament at Cadiz is realy formidable and if intended to Cooperate in the West Indies or in the United States will most certainly turn the Scale on whatever part they take in favor of the Allies. No Arrivals from America with due respect I have the Honor to be Sir Your very hhb Servant
     
      John Bondfield
     
    